Citation Nr: 1539798	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  03-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial evaluation for lagophthalmos of the right eye currently evaluated as 10 percent disabling. 

2. Evaluation of residuals, right eye injury, currently evaluated as 10 percent disabling. 

3. Entitlement to a rating in excess of 50 percent for postoperative residuals of a right wrist injury with carpal tunnel syndrome.
 
4. Service connection for diabetes mellitus to include as secondary to exposure to contaminated water. 

5. Service connection for rectal fistula to include as secondary to exposure to contaminated water. 

6. Service connection for depression (also claimed as neurobehavioral effect) to include as secondary to exposure to contaminated water. 

7. Service connection for anxiety (also claimed as neurobehavioral effect) to include as secondary to exposure to contaminated water. 

8. Service connection for hypertension to include as secondary to exposure to contaminated water. 

9. Entitlement to a temporary total evaluation because of treatment for service-connected residuals of a right eye injury requiring convalescence. 

10. Service connection for bilateral hearing loss. 

11. Service connection for mild degenerative enthesopathic spurring of the olecranon (claimed as arthritis of the right arm). 

12. Service connection for left carpal tunnel syndrome. 

13. Service connection for tinea pedis. 

14. Service connection for post-traumatic stress disorder.

15. Service connection for a right knee disability.  

16. Service connection for a left knee disability. 

17. Entitlement to recognition of MA, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.

18. Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

19. Entitlement to special monthly compensation based on Aid and Attendance. 

20. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The November 2001 rating decision denied a rating in excess of 10 percent for residuals of a right eye injury, denied a rating in excess of 30 percent for postoperative residuals of a right wrist injury with carpal tunnel syndrome, and denied a TDIU.

The Veteran had submitted a notice of disagreement with the November 2001 rating decision in November 2001, but in response to a November 2002 statement of the case, submitted a written statement in November 2002 in which he withdrew his appeal but submitted new claims for increased ratings and a TDIU. However, in January 2003, the RO accepted a VA Form 9 from the Veteran as perfecting an appeal of all issues listed on the November 2002 statement of the case. VA thus waived any objection to whether the Veteran properly perfected his appeal.  See generally, Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA may waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

In December 2005, the Board remanded the matters on appeal for additional development. 

In an October 2007 decision, the Board denied a rating in excess of 10 percent for residuals of a right eye injury, granted an increased rating of 50 percent for postoperative residuals of a right wrist injury with carpal tunnel syndrome, and remanded the matter of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities to the agency of original jurisdiction.

In November 2008, the Veteran and VA filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the Board's October 2007 decision with respect to the increased rating evaluations for postoperative residuals of a right wrist injury with carpal tunnel syndrome and residuals of a right eye injury.  That same month, the Court granted the motion and vacated the portion of the Board's October 2007 decision pertaining to the rating of the residuals of right wrist and right eye injuries, and remanded the matter to the Board for compliance with the instructions in the Joint Motion. 

The Motion and Order are associated with the claims file.  Despite the Court's vacate of the Board's October 2007 decision, which in part granted a 50 percent rating for the right wrist disability, that grant survives the Court's action under Medrano v. Nicholson, 21 Vet. App. 165   (2007).

The matter was remanded by the Board to the RO/AMC in February 2010 for the purpose of compliance with the Court's Order.  

The issues of increased rating for a right eye injury, the postoperative residuals of a right wrist injury with carpal tunnel syndrome, and TDIU, were again remanded in January 2012 for further development, and now return again before the Board.


The remainder of these issues is on appeal from multiple decisions of the VA RO in St. Petersburg, Florida.  The Veteran disagreed with these claims, and Statements of the Case were issued in October 2014 for most of these issues, and in December 2014 for the left and right knee issues.  All of these issues were perfected in November and December 2014 VA Form 9s, Appeal to Board of Veterans' Appeals.  Therefore, the issues in appellate status are as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further remand is warranted in this case, as to all these issues.

As to the Veteran's claims of entitlement to an increased rating for a right wrist injury, a right eye injury, and TDIU, these claims were last remanded by the Board in January 2012 for further development, including VA neurological and eye examinations, which included discussion of the combined impact of the Veteran's service connected disabilities on his ability to secure or follow a substantially gainful occupation.  While examinations were conducted in July 2013, the examiner for each of these examinations did not offer an opinion as to the impact these disabilities had on the Veteran's employability, as requested in the prior remand.  Further, the examiners indicated that the Veteran's claims file was not reviewed in adjudication of the Veteran's claims, specifically as requested in the prior remand.  A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that these claims are not ready for appellate review and must be remanded for compliance with the Remand instructions.  Therefore, the Board has no choice but to remand these issues in order that the Veteran may be provided with addendum opinions that address the requests in the prior remand.  

As to all of the claims on appeal, the Veteran has indicated that he is currently in receipt of Social Security benefits, and in fact the most recent document of record is a further authorization to release those records from the Social Security Administration.  For some reason, the RO has been unable to obtain those records.  However, since the Veteran insists that he is currently in receipt of Social Security benefits, and has recently submitted another authorization to obtain those records, the Board finds that it must remand these remaining claims, in order that these relevant evidence be associated with the Veteran's claims file and considered in the adjudication of these claims.  If the Veteran is currently in receipt of Social Security disability benefits, as he claims to be, there must be records that can be obtained from the Social Security Administration.

As to the Veteran's knee claims, the Veteran submitted a release of authorization from Rehab Engineering, indicating treatment in 2013.  On remand, an attempt should be made to obtain these relevant records as well.

Finally, the Board notes that the most recent VA treatment records are from 2014, on remand, steps should be taken to ensure that all the Veteran's current treatment records have been associated with the Veteran's claims file.

As to the question of whether the Veteran's child can be considered a helpless child, in determining whether a person qualifies as a helpless child, the focus of the analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 443 (1993).  If the individual in question is shown to be capable of self-support at age 18, VA is required to proceed no further. However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.


In order to be classified as a child for VA benefits purposes, the child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4) (A) (ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2014). 

Principal factors to be considered in determining whether the child is entitled to recognition as helpless include: 

(1) Whether a child is earning his or her own support.  Holding gainful employment is prima facie evidence that the child is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, will not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support will be considered.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356 (2014). 

The focus of analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  For purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; that is, whether there was improvement sufficient to render the claimant capable of self-support.  If the child is shown to be capable of self-support at 18, VA is not required to proceed further.  Dobson v. Brown, 4 Vet. App. 443 (1993).

In this regard, the Board finds that the evidence of record is not sufficient on which to make a determination as to whether the Veteran's child may be considered a helpless child.  Specifically, of record are documents from the Veteran's school, dated 2001 and 2002, when the Veteran would have been 17 and 18, showing significant behavioral problems, and October 2009 statements indicating that the child, who would at that time have been 25, was domiciled in a state mental facility.  Thus, there is some indication that the child is helpless now, but there is insufficient evidence of record to determine whether the child was in this state as of his 18th birthday.  Therefore, the Board finds that this claim must be remanded in order that the Veteran may be given an opportunity to provide further information regarding the child's state as of his 18th birthday, and for a VA opinion to be obtained which could help determine, based on the evidence of record, whether he could be considered a helpless child as of his 18th birthday. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all health care providers who have recently treated him for any claimed disability.  Also explain to the Veteran the requirements for determination of a helpless child, and request specifically that he provide any information pertaining to the Veteran's medical condition prior to his 18th birthday.  After obtaining all required releases, please associate all requested records with the Veteran's claims file, to specifically include any available records from Rehabilitation Engineering.  

2. Contact the Social Security Administration and request that they provide records pertaining to the Veteran, who is currently in receipt of Social Security benefits.  An explanation as to why no such records are available, if they are not, should be associated with the claims file.

3. Request an addendum to the Veteran's July 2013 VA examination reports for his service connected right eye and right ankle disabilities.  Request that the examiners review the claims file, and indicate review in their report.  Ask the providers to provide an opinion as to the impact of the Veteran's service-connected disabilities have on his social and occupational functioning, ordinary activities of daily life and activities of daily living (ADLs).  Specifically, the examiner should comment on any functional effects that the disabilities would have in a workplace setting.  

4. Request a psychiatrist to review the claims file and render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's child was permanently incapacitated for self-support prior to attaining the age of 18 (on or before June 8, 2002).  If a determination is made that the child was permanently incapable of self-support as of his eighteenth birthday, then evidence of her subsequent condition should be discussed.  The psychiatrist is also requested to reconcile the opinion with all evidence of record.

5. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




